           Case 5:21-cv-00375-R Document 8 Filed 05/24/21 Page 1 of 1




                   THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

BILLY JOE WINROW,                           )
                                            )
                    Petitioner,             )
                                            )
v.                                          )          No. CIV-21-375-R
                                            )
JANET DOWLING,                              )
                                            )
                    Respondent.             )

                                        ORDER

      Petitioner filed this action seeking a writ of habeas corpus pursuant to 28 U.S.C. §

2241. In conjunction with the Petition Mr. Winrow sought leave to proceed in forma

pauperis. The case was referred to United States Magistrate Judge Shon T. Erwin for

preliminary review. On April 28, 2021, Judge Erwin issued a Report and Recommendation

wherein he recommended that Petitioner be required to pay the $5.00 filing fee. The record

reflects that Petitioner has not objected to the Report and Recommendation within the time

limits prescribed therein, nor has he sought an extension of time in which to object.

Accordingly, the Report and Recommendation is hereby ADOPTED, the Motion for Leave

to Proceed In Forma Pauperis is DENIED. Petitioner shall submit the $5.00 filing fee

within twenty-one days of entry of this Order.

      IT IS SO ORDERED this 24th day of May 2021.
